Citation Nr: 1639318	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 19, 2012, and an evaluation in excess of 30 percent thereafter, for coronary artery disease.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1969 to September 1970.  Among other awards, the Veteran received the Vietnam Campaign Medal with device and Republic of Vietnam Cross of Gallantry with palm and frame.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for coronary artery disease and assigned a 10 percent evaluation, effective March 12, 2011.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a March 2014 rating decision granting a 30 percent evaluation for coronary artery disease, effective October 19, 2012.  The Veteran continues to appeal for a higher evaluation for coronary artery disease.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In December 2012, the Veteran submitted a Notice of Disagreement (NOD) stating that his service-connected coronary artery disease made securing employment difficult.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the initial rating period from March 12, 2011 to October 18, 2012, the Veteran's coronary artery disease (CAD) was manifested by an ejection fraction of 71 percent and a workload of 7 METs resulting in objective symptoms of dyspnea and fatigue, and subjective symptoms of angina and dizziness.

2.  From October 19, 2012, the Veteran's CAD was manifested by an ejection fraction of 60 percent and a workload of 7 METs resulting in dyspnea, fatigue, and dizziness.  


CONCLUSIONS OF LAW

1.  From March 12, 2011 to October 18, 2012, the criteria for a 30 percent evaluation, but no higher, for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  From October 19, 2012, the criteria for an evaluation in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in March 2012 and April 2014.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, including VA treatment records, private treatment records, and Social Security Administration (SSA) records, for the Veteran.  The record also includes lay statements and web articles submitted by the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in June 2012, with a subsequent addendum opinion provided in June 2015.

In a December 2012 NOD, the Veteran basically asserted that his June 2012 VA examination was not adequate.  He said that his appointment only lasted 15 minutes; that he was not asked about his health; that the examiner did not identify all of his current medications; that as the examiner did not conduct an exercise test, and that the examiner did not report all of the Veteran's symptoms associated with his CAD, including angina, dizziness, headaches, buzzing and ringing in ears, and hard time breathing.  

Upon review of the June 2012 VA examination report, the Board finds that it is adequate for rating purposes.  It reflects that the examiner, who is a medical doctor, reviewed the Veteran's medical records, solicited the Veteran's history and symptomatology, and recorded all of the necessary findings identified on the disability benefits questionnaire.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Mostly, the Veteran appears to disagree with the examiner's findings, because a complete medical history of all of his disabilities was not obtained.  However, a compensation and pension examination is not a medical examination for treatment purposes.  Rather, it is an examination to provide medical evidence adequate for rating purposes based on the disability in question.  Thus, a complete assessment of the Veteran's physical and/or mental health is not required for the examination to be adequate.  Based on the foregoing, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Evaluation Claim

The Veteran is seeking a 100 percent evaluation for his service-connected CAD.  See December 2012 NOD.  Alternatively, the Veteran is seeking a 60 percent evaluation for the entire appeal period, because an April 2008 echocardiogram showed an ejection fraction of 50 percent.  See May 2014 VA Form 9.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's CAD has been currently evaluated as 10 percent disabling, effective March 12, 2011, and 30 percent disabling, effective October 19, 2012, under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is assigned with documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned with documented coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

VA treatment records from June 2011 to March 2012 document the Veteran's treatment for CAD.  Complicating his medical history, the Veteran was also diagnosed with chronic obstructive pulmonary disease (COPD).  The Veteran denied being limited in daily activities or for hunting because of his COPD.  See November 2011 VA Primary Care Note, Virtual VA, received 6/18/2012, pg. 49.  In February 2012, he reported having continued symptoms of coughing and occasional wheezing, which despite being treated with antibiotics continued to experience productive cough and mild dyspnea.  The Veteran also complained of chest pain with exercise while walking.   A chest x-ray was within normal limits.  See February 2012 VA Addendum, Virtual VA, received 6/18/2012, pg. 22.  In March 2012, the Veteran underwent a MIBI (myocardial perfusion scan), which found that the Veteran had a left ventricular ejection fraction of 71 percent, and an EKG (electrocardiogram) stress test, which noted a METs level of 7 which resulted in dyspnea.  See March 2012 VA Telephone Encounter Note and March 2012 VA Cardiology Diagnostic Study Consult, Virtual VA, received 6/18/2012, pg. 11 and 15.

In June 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was diagnosed with CAD in 2002, and that it required treatment with continuous medication.  On two prior occasions (1998 and 2012), the Veteran had received a RCA (right coronary artery) stent.  In 1998, the Veteran had a myocardial infarction.  No congestive heart failure was noted.  The examiner did not conduct diagnostic exercise testing, because it was not required as part of the Veteran's treatment plain.  Instead, the examiner estimated, based on the Veteran's reported symptoms of dyspnea and fatigue, that he had a level of 3 to 5 METs.  Noting the findings of the Veteran's recent diagnostic testing, including EKG, chest x-ray, and MIBI, the examiner found no evidence of cardiac hypertrophy or dilatation.  The examiner concluded that the Veteran's ejection fraction of 71 percent was a better estimate of cardiac function than his estimated METs, because he had moderate COPD which caused dyspnea and fatigue.  

An October 2012 VA Primary Care Note reflects that the Veteran complained of being short of breath at times, and that he recently felt tired at times while walking a mile.  The VA primary care physician (PCP) noted that the Veteran's COPD was stable and that it was possible he had COPD exacerbations when he was walking; however, his present examination was benign, and the Veteran stated he was short of breath walking over.  The Veteran was also diagnosed with CAD and dyspnea with exertion.  

An October 2012 echocardiogram showed that the Veteran had an ejection fraction of 60 percent, the left ventricle was normal size and function, and he had a mildly enlarged left atrium.  A summary noted that left ventricle function was preserved and valvular function was normal.  

December 2013 VA treatment records document that the Veteran experienced an apparent allergic reaction to his cats which caused him to have difficulty breathing.  

According to a January 2013 statement from the Veteran's VA PCP, the Veteran had a history of CAD and mild COPD.  He continued to have fatigue, dyspnea, and dizziness.  The PCP also noted the findings of the October 2012 echocardiogram.  

A February 2013 VA Pulmonary Diagnostic Study Report showed that the Veteran had moderately severe airflow obstruction with significant response to inhaled bronchodilators.  He had frequent dyspnea with walking less than 100 yards.  Noting that the Veteran had quit smoking nine years ago, the VA pulmonologist also reported that he had a 40-year history of smoking two packs of cigarettes per day.  

A November 2014 VA Primary Care Note reflects that the Veteran had no change in his dyspnea.  He continued to have difficulty walking more than 50 yards and could not mow lawn.  At rest, he had no shortness of breath and no cough.  The VA PCP concluded that the Veteran's dyspnea was likely due to CAD given the lack of symptoms at rest, and that COPD could be a lesser contributing factor.  

To resolve conflicting medical evidence, the Veteran was afforded a clarifying VA opinion in June 2015.  The Veteran had asserted that, based on the findings at his April 2008 echocardiogram, which found mild left atrial enlargement and an estimated ejection fraction of 50 percent, he had hypertrophy, and thus he was entitled to a 60 percent evaluation for the entire appeal period.  Upon review of the April 2008 echocardiogram results, the examiner found that the Veteran did not have left ventricular hypertrophy.  Mild atrial enlargement is not left ventricular hypertrophy.  His ventricular size was normal.  In addition, the June 2015 VA examiner, having incorporated the Veteran's December 2014 VA stress echocardiogram report, noted that the Veteran did 7 METs (experienced fatigue during testing) and did not presently have left ventricular hypertrophy.  

SSA records established that the Veteran had been found to be disabled, in part, due to his CAD, however, no new medical evidence was provided.  

In May 2014, the Veteran submitted internet medical articles.  A WebMD article discussing COPD and heart failure noted that "both cause difficulty breathing.  For people who have both COPD and heart failure, identifying the cause of breathing symptoms can be challenging.  COPD and heart failure cause the same main symptom: shortness of breath with exertion.  People with COPD, heart failure, or both, have a limited ability to exercise, climb stairs, or walk long distances."  After describing the interrelationship of the two conditions, the articles concluded by stating, "[w]hen someone with both COPD and heart failure experiences shortness of breath, identifying which condition is causing the symptoms can be difficult.  Most people with both COPD and heart failure cannot distinguish between the symptoms of each condition."  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the relevant appeal period from March 12, 2011 to October 18, 2012, the Veteran's CAD warrants a 30 percent evaluation.  In other words, the Veteran's CAD has manifested an ejection fraction of 71 percent and a workload of 7 METs resulting in dyspnea and fatigue.  Although the June 2012 VA examiner found that the Veteran's symptoms of dyspnea and fatigue were caused by his COPD, the examiner offered no explanation for why those symptoms were not related to his CAD.  Furthermore, based on the information provided in the WebMD article describing the challenges with identifying which condition is causing shortness of breath coupled with the Veteran's own VA PCP finding (November 2014 VA Primary Care Note) that his shortness of breath was likely caused by his CAD, with his COPD being a lesser contributing factor, the Board concludes that it is both consistent with the medical evidence and more favorable to the Veteran to find that his dyspnea and fatigue are caused by his CAD.  

However, a higher 60 percent evaluation is not warranted during this relevant appeal period.  Under the rating criteria for a 60 percent evaluation, the evidence does not demonstrate that the Veteran's CAD manifested more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  At his June 2012 VA examination, the examiner estimated an activity level of 3 to 5 METs.  However, the VA examiner found that not to be a good estimate of the Veteran's cardiac function.  That determination seems to be consistent with the other medical evidence during this time period, which showed a METs of 7 only three months earlier (March 2012 VA Cardiology Diagnostic Study Consult).  There was no indication that the Veteran's health had significantly deteriorated over those three months to account for a drastic difference in METs level.  Accordingly, the Board finds that from March 12, 2011 to October 18, 2012, the Veteran's CAD is no more than 30 percent disabling.  

Similarly, for the relevant appeal period from October 19, 2012, the Board concludes that the Veteran's CAD does not warrant a higher than 30 percent evaluation.  The October 2012 echocardiogram showed an ejection fraction of 60 percent, but no evidence of left ventricular dysfunction.  Only his left atrium was found to be mildly enlarged.  His left ventricular function was preserved.  More recent VA treatment records (February 2013 VA Pulmonary Diagnostic Study Report and November 2014 VA Primary Care Note) document the Veteran's difficulty walking more than 50 to 100 yards and his inability to mow his lawn.  However, despite those limitations, the Veteran still manifested an activity level of 7 METs resulting in fatigue at his December 2014 echocardiogram.  Furthermore, the June 2015 VA examiner continued to find no evidence of left ventricular dysfunction.  Based on the same rating criteria for a 60 percent evaluation discussed above, the Veteran's CAD is no more than 30 percent disabling.  

The Board has considered whether the Veteran's CAD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected CAD is manifested by dyspnea, fatigue, and dizziness causing difficulty walking more than 50 to 100 yards and an inability to mow his lawn.  The rating schedule takes into account various manifestations of cardiac dysfunction, including the levels at which activity can be performed before particular symptoms become manifest and diagnostic evidence of certain cardiac dysfunction, and provides for higher evaluations for more severe symptoms than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



ORDER

From March 12, 2011 to October 18, 2012, a 30 percent evaluation for CAD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From October 19, 2012, an evaluation in excess of 30 percent for CAD is denied.  


REMAND

The Veteran is seeking entitlement to a TDIU.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has specifically articulated that his service-connected CAD prevents him from securing employment; however, the Veteran is also service-connected for bilateral hearing loss and tinnitus.  Notably, his service-connected bilateral hearing loss is evaluated as 50 percent disabling.  Moreover, the Veteran has stated that his bilateral hearing loss has impacted his ability to work, because he cannot hear anything.  See January 2013 VA Examination.  As the analysis of whether a TDIU is warranted is based on consideration of all of the Veteran's service-connected disabilities, the Board must ensure that it has sufficient information to make such a determination.  

The Board notes that the Veteran was informed of the information necessary to substantiate his TDIU claim in an April 2014 notice letter and afforded an opportunity to submit a completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  To date, the Veteran has not returned a completed application form.  A review of the record does not provide sufficient evidence of the Veteran's employment history, education, and training, which is all information necessary to properly evaluate his TDIU claim.  On remand, the Veteran should be provided another opportunity to submit a completed VA Form 21-8940 and submit any other evidence to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records for the Veteran's service-connected coronary artery disease, bilateral hearing loss, and tinnitus that are not currently of record.  

2.  Provide the Veteran with a VA Form 21-8940 to complete.

3.  Perform any additional development deemed necessary, to include arranging for a VA examination.  

4.  Then, after the above is completed, including any additional development deemed necessary, adjudicate the claim.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


